DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed February 3, 2020. Claims 74-109 are pending. New claims 99-109 have been added. Claims 1-73 have been canceled. 
Election/Restrictions
Applicant’s election without traverse of group II, claims 99-109, in the reply filed on July 13, 2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/19, 9/3/20 and 4/11/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 99 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trovato et al. (US 2008/0194912) (“Trovato” hereinafter).
Trovato discloses an ingestible device, comprising: 
a housing 102 having an opening 970, an interior and an exterior; 
a chamber 1402 in the interior of the housing 102; 
a plurality of reagents in the chamber (see at least par 0160); and 
a member 1406, wherein:

    PNG
    media_image1.png
    276
    376
    media_image1.png
    Greyscale
 
the member 1406 has a first position in which the member 1406 covers the opening 970 in the housing 102 to prevent fluid communication between the exterior of the housing 102 and the interior of the housing 102 via the opening 970 in the housing 102; and 
the member 1406 has a second position in which the member 1406 does not cover the opening 970 so that there is fluid communication between the exterior of the housing 102 and the interior of the housing 102 via the opening 970 in the housing 102 (see at least abstract, fig. 14 and par 0160-0173).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 100-109 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trovato (‘912) in view of Maples (US 2004/0038424).
In regards to claims 100-104 & 108-109, Trovato discloses the ingestible device of claim 99, as described above, that fails to explicitly teach an ingestible device wherein the plurality of reagents comprises a pH adjustment reagent; wherein the pH adjustment reagent comprises an acid; wherein the plurality of reagents comprises a metal ion chelating agent; wherein the metal ion chelating agent comprises EDTA; wherein the plurality of reagents comprises an enzyme inhibitor; wherein the plurality of reagents comprises a stabilizer; wherein the plurality of reagents comprise a pH adjustment reagent, a metal ion chelating agent, an enzyme inhibitor, and a stabilizer. However, Maples teaches that it is known to provide a device wherein the plurality of reagents comprises a pH adjustment reagent (i.e., buffers) (see at least par 0051, 0063 & 0121 and claim 18 thereof); wherein the pH adjustment reagent comprises an acid (i.e., N-(2-Acetamido)-2-iminodiacetic acid) (claim 18 thereof); wherein the plurality of reagents comprises a metal ion chelating agent (i.e., EDTA) (see at least par 0078, 0117 and claim 4 thereof); wherein the metal ion chelating agent comprises EDTA (see at least par 0078, 0117 and claim 4 thereof); wherein the plurality of reagents comprises an enzyme inhibitor (see at least abstract and par 0051, 0060-0062 & 0095-0096); wherein the plurality of reagents comprises a stabilizer; wherein the plurality of reagents comprise a pH adjustment reagent, a metal ion chelating agent, an enzyme inhibitor, and a stabilizer (see at least abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Trovato wherein the plurality of reagents comprises a pH adjustment reagent; wherein the pH adjustment reagent comprises an acid; wherein the plurality of reagents comprises a metal ion chelating agent; wherein the metal ion chelating agent comprises EDTA; wherein the plurality of reagents comprises an enzyme inhibitor; wherein the plurality of reagents comprises a stabilizer; wherein the plurality of reagents comprise a pH adjustment reagent, a metal ion chelating agent, an enzyme inhibitor, and a stabilizer as taught by Maples in order to stabilize the fluid sample, preventing coagulation thereof, and maintaining said fluid’s pH to within a physiological pH for later analysis thereof.
In regards to claims 105-107, Trovato as modified by Maples discloses the ingestible device of claim 104, as described above, that fails to explicitly teach an ingestible device wherein the enzyme inhibitor comprises a competitive enzyme inhibitor; wherein the enzyme inhibitor comprises an organic enzyme inhibitor; wherein the enzyme inhibitor comprises an inorganic enzyme inhibitor. However, since Maples teaches an enzyme inhibitor (see at least abstract and par 0051, 0060-0062 & 0095-0096), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide device of Trovato as modified by Maples wherein the enzyme inhibitor comprises a competitive enzyme inhibitor; wherein the enzyme inhibitor comprises an organic enzyme inhibitor; wherein the enzyme inhibitor comprises an inorganic enzyme inhibitor as claimed in order to prevent unwanted enzymatic activity as taught by Maples.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791